NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 8/10/2021, in response to the non-final office action mailed 5/11/2021.
Claims 1 and 4-27 are pending.  Claims 2 and 3 have been canceled.
Claims 5-15, 17, 18, and 20 are canceled in an Examiner’s amendment set forth herein.  Claims 16, 19, and 21-27 are rejoined herein.
Claims 1, 4, 16, 19, and 21-27 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Withdrawn method claims 5-15, 17, 18, and 20 are canceled herein.
Claims 1 and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 19, and 21-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirements as set forth in the Office actions mailed on 8/27/2020 and 12/1/2020 are hereby withdrawn. In view of the withdrawal In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections-withdrawn
The objection of claim 1 is withdrawn in view the amendment filed 8/10/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 2 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 8/10/2021.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 8/10/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William Holtz on 8/25/2021.
The claims have been amended as follows: 

5-15. (Canceled)

16.(Rejoined- currently amended) A method of recovering or enhancing antimicrobial activity of an antibiotic wherein said method comprising administering to a microbe the antibiotic with the antimicrobial composition comprising a bis(tryptophan) derivative of claim 1, and wherein said microbe is a bacterium.

17. (Canceled)

18. (Canceled)

20. (Canceled)

21. (Rejoined- currently amended) The method of claim 16 [[20]], wherein said bacterium is an efflux pump expressing Gram-positive or Gram-negative bacterium, and said antibiotic resistance is efflux pump-mediated resistance.

26. (Rejoined- currently amended) The method of claim 16, wherein said antibiotic is selected from the group consisting of ampicillin, kanamycin, tobramycin, erythromycin, rifampicin, norfloxacin, and tetracycline.
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An antimicrobial composition comprising a bis(tryptophan) derivative, wherein said bis(tryptophan) derivative comprises: (i) an arenyl, an alkyl, an aralkyl, or a unsaturated spacer; (ii) a charged ammonium moiety; and (iii) an indole in a tryptophan residue is free the prior art.
The closest prior art to the instant claims is: 
Green et al. (U.S. 2003/0198617- previously cited) teach dipeptides comprising tryptophan. Specifically, the pharmaceutical compositions of the present invention comprise a therapeutically effective amount of a dipeptide having the formula X-Tryptophan or a pharmaceutically acceptable salt thereof, wherein X is any naturally-occurring amino acid; and a pharmaceutically acceptable carrier. Generally, X will be glutamine, leucine, or isoleucine (para. [0014]). The active peptides of the pharmaceutical preparations according to the present invention may be used as free peptides or in the form of a water soluble pharmaceutically acceptable salt, such as a sodium, potassium, ammonium or zinc salt (para. [0030]). The compositions may be used to treat bacterial infections (e.g., claims 1-4; para. [0011]).  The reference does not teach or suggest any reason for a skilled artisan to modify dipeptides to include a linker/spacer between the two amino acids, instead of the amide bond.

Tetrahedron letters 51: 6111-6115 (2010)- previously cited) teach synthetic ditryptophan conjugates that rescues bacteria from mercury toxicity through complexation (abstract).  Specific structures include

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  See figure 1.  In control experiments, bacterial cell culture was exposed to a pre-formed complex of 3 with Hg(II) ions and the viability of the cell culture was monitored for 25 h. It was found that the complex had no effect on cell viability and it was identical to what was observed for the culture alone or in the presence of 3 alone. It could be deduced from the experiments that Hg(II) did not leach into the solution from the complex over an extended period of time, which reflects favorably on the stability of this complex, and moreover points to the fact that 3 alone is benign toward the growth of bacterial cell culture (Fig. 7) (p. 6114).   Thus, the structures were not deemed to be antibacterial compounds.  Examiner further notes that the ditryptophan conjugates are distinguishable from the claimed compositions because the structures of Mondal et al. do not comprise a charged ammonium moiety.

Science 250 (vol. 4988):1707-1708 (1990)- previously cited) teach the di-tryptophan 1,1'-ethylidenebis(tryptophan) which has the following structure: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.    The two tryptophan residues are linked via an ethyl group.  However, the compound does not contain a charged ammonium moiety, as required by the instant claims.

The cited references do not teach or suggest any reason for a skilled artisan to modify dipeptides to include a linker/spacer between the two amino acids, instead of the amide bond.  Accordingly, instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 16, 19, and 21-27 are allowed.  Claims 1, 4, 19, 22-25 and 27 are allowed as set forth in the amendment filed 8/10/2021.  Claims 16, 21, and 26 are allowed as set forth in the above Examiner’s amendment.  Claims 5-15, 17, 18, and 20 are canceled herein.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654